The petitioner, acting pro se, challenges a decision of the Merit Systems Protection Board that dismissed his appeal for lack of jurisdiction. The petitioner contends that the Consumer Products Safety Commission, at which he formerly was employed, denied him severance pay upon his separation from that agency. He states that he also filed a charge with the Equal Employment Opportunity Commission alleging that he was discriminated against on account of age, but that the Commission refused to accept the charge. He filed this suit on May 8, 1981, and seeks back and future severance pay of approximately $46,000 and attorney’s fees and costs.
On December 15, 1981, the plaintiff filed a motion to transfer this case pursuant to 28 U.S.C. §1506 (1976) to the United States District Court for the Eastern District of Pennsylvania. He seeks the transfer because he filed a suit in that court challenging the Board’s decision and also alleging age discrimination. The United States has not responded to his motion for transfer.
*819The statute upon which the plaintiff relies directs us to transfer a "case within the exclusive jurisdiction of the district courts” that is filed in this court to a district court in which the case might have been brought if the transfer would "be in the interests of justice.” This case, however, is not within the exclusive jurisdiction of the district court. The plaintiff seeks review of the Merit Systems Protection Board decision dismissing his appeal to that agency. Under the Civil Service Reform Act of 1978, 5 U.S.C. §7703(b)(l) (Supp. IV 1980), review of Board orders may be had in this court or in a United States Court of Appeals. The Act does not provide for district court review of Board orders. There is accordingly no basis under 28 U.S.C. §1506 to transfer this case to the district court.
The plaintiffs motion to transfer the case to the United States District Court for the Eastern District of Pennsylvania is denied.